Citation Nr: 0111788	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO, in pertinent part, denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran timely filed a notice of disagreement and timely 
submitted a substantive appeal only with that portion of the 
decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss.

In April 1998 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for tinnitus.

In January 2000 the RO denied entitlement to an increased 
(compensable) evaluation for a fracture of the left ring 
finger, and an evaluation in excess of 10 percent for acne 
vulgaris.  A notice of disagreement with the foregoing 
determinations has not been received, and these claims are 
not considered part of the current appellate review.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in February 2001, a transcript 
of which has been associated with the claims file.

The veteran submitted a detailed statement at the February 
2001 travel board hearing without a waiver of initial review 
by the RO, which essentially recites his hearing testimony.  
Accordingly, a return of the file to the RO for review would 
serve no useful purpose.  See 38 C.F.R. §§ 19.37, 
20.1304(c)(2000).

The claim of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for tinnitus when it issued an unappealed rating 
decision in December 1994.  

2.  The evidence submitted since the December 1994 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1994 determination 
wherein the RO denied entitlement to service connection for 
tinnitus is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the December 
1994 rating decision wherein the RO denied entitlement to 
service connection for tinnitus is reported in pertinent part 
below. 

The service medical records reveal no complaints, treatment, 
or diagnosis of tinnitus.  The service medical records show 
that the veteran was found medically disqualified for flying 
from December 12, 1981 to January 13, 1982. 

The veteran was accorded a VA audiological examination in 
November 1994.  At that time, he reported that his exposure 
to jet engines and tinnitus had begun in 1981 or 1982.  
Constant bilateral tinnitus was noted.  It was also noted 
that tinnitus was aggravated by noise and masked by 
environmental sounds.  

Evidence submitted since the December 1994 RO decision is 
reported in pertinent part below.  

In an undated statement, FAB, PA-C, reported that the veteran 
served as an aeromedical technician and was exposed to 
hazardous noise.  He reported that he had bilateral hearing 
loss consistent with his military occupation.  He stated that 
he had denied exposure to hazardous noise since his 
separation from service.  

The veteran submitted an undated audiometric evaluation in 
graph form.  There was no reference to tinnitus noted.  

The veteran underwent a VA audiometric evaluation in November 
1998.  There was no reference to tinnitus noted.  

The veteran was accorded a travel board hearing before the 
undersigned in February 2001.  He testified that while 
performing duties at Nellis Air Force Base, he experienced a 
lot of buzzing and ringing in his head.  He was sent home.  
His military occupation involved working around aircraft and 
aircraft engines.  

The veteran submitted copies of his service medical records.  

In a statement dated in February 2001, the veteran reported 
that his tinnitus had begun in service, while on temporary 
duty assignment.   

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United State Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic conditions may be 
established where the condition was not diagnosed during 
service, but became manifest to a compensable degree within 
one year of the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth, VA has already met all obligations to the veteran 
under this new law.  Moreover, the veteran has been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran seeks to reopen his claim of service connection 
for tinnitus, which the RO finally denied in December 1994.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).



In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board notes that the new medical evidence submitted since 
the December 1994 rating decision is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration.  
In this regard, the evidence does not include competent 
medical evidence of tinnitus or a diagnosis thereof linked to 
active service on any basis.

Additionally, the Board finds that the appellant's statements 
and testimony are not new and material, and are simply 
cumulative of evidence which was previously of record.  The 
appellant had previously stated that his tinnitus had its 
onset during service.  

The appellant has not submitted any competent medical 
evidence to substantiate his assertion.  His repetitive 
contentions provide no basis for reopening the claim, as he 
had previously asserted such arguments which were rejected by 
the RO in December 1994. 

The service medical records the veteran submitted had already 
been considered at the time of the December 1994 rating 
decision.  They are therefore not new, but duplicative and 
cumulative in nature.  

Finally, as to the VA medical records and private medical 
records which do not relate to the appellant's petition to 
reopen the claim of service connection for tinnitus, such are 
not relevant to the issue at hand, and thus cannot constitute 
new and material evidence.  See 38 C.F.R. § 3.156(a).

Clearly, for the foregoing reasons, the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. § 
3.156(a).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
tinnitus, the first element has not been met. Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
tinnitus, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered in order to comply with the VCAA.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.




In the instant case, additional development of the record is 
needed as the Board's medical conclusions must be supported 
by medical authority or evidence of record, and not simply 
the Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The veteran has reported in-service noise exposure.  However, 
there is no documentation of complaint or treatment until 
1994 when he filed a claim of entitlement to service 
connection for bilateral hearing loss.  

The veteran contends that he has had hearing loss since at 
least 1982, but that he was initially unwilling to admit that 
he had a hearing problem. 

As reported earlier, a physician's assistant opined that the 
veteran had a hearing loss consistent with noise exposure in 
connection with his military occupational specialty as an 
aeromedical technician.  A VA audiologist has not had the 
opportunity to express an opinion in this regard.

In light of the large gap of time between the veteran's 
alleged hearing trauma, and the first record of treatment for 
hearing loss (over twelve years), the Board is of the opinion 
that a VA audiology-ear disease examination should be 
conducted.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, this case is REMANDED for the following:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
bilateral hearing loss.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should arrange for a VA 
audiology-ear disease examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any hearing loss which may be present.  
Any further indicated special studies 
must be conducted.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that any hearing loss 
found on examination is related to any 
incident of service including exposure to 
acoustic trauma.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



